DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	If applicable, the Office would like to respectfully note the duty to submit to the Office information which is material to patentability, as per MPEP §609, and the time limits for such a filing set forth under 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 has two clauses. The first clause is clearly directed to "the resettable plug". However the second clause, staring with "including a central body.." is not clearly linked to any previous element. The examiner believes it is Applicant's intent that this clause is directed to "the resettable plug", but the claim does not clearly recite this. If the examiner's understanding is correct, the amendment "the resettable plug including a central body…" is suggested to obviate this rejection. Claims 3-24 depend from claim 2.

Claim 14 recites "one or more ports of a ported tubular segment". These features are already recited in parent claim 13, and therefore the phrase should read "the one or more ports of the ported tubular segment".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0075783 (Angman).
Independent claim 1. Angman discloses a bottom hole assembly (fig 7) for use within a borehole that extends from surface into a subterranean formation, comprising:
a resettable plug ("electrically-actuated variable diameter packer 22f" - ¶s 50, 58-60), an actuator tool ("drive sub 70f" and "electric motor 72" "can be used for accurate and fine control of the packer diameter" - ¶ 64), a gripping tool (packer 22s grips the surrounding wellbore when expanded), a power tool ("The electrically-enabled CT can be used to simultaneously conduct fluid as well as electrical service pulses and signals, as well as power" - ¶ 46) and a locating tool ("electronic casing collar locator 82" - ¶ 66 - or the alternatives discussed in ¶ 150).

Claim 2. The bottom hole assembly of claim 1, wherein the resettable plug may be activated and deactivated at one or more locations within the borehole without removal from the borehole (¶s 58-60 & 194 describe setting and resetting the same packer without removal from the borehole);
including a central body (housing clearly shown in fig 7 but not individually numbered), a selectively deployable sealing element about a periphery of the central body ("electrically-actuated variable diameter packer 22f"), and a fluid passageway ("bore 46 of the BHA 10" - numbered in fig 1A. Clearly shown in fig 7 between 50 & 60, but not individually numbered; ¶ 56. Dashed fluid flow line clearly shown in fig 7) that extends through the central body from at least one first opening in the central body ("plurality of fracturing ports 56" - fig 7 & ¶ 55) on a first side of the deployable sealing element (upper side of 22f) to at least one second opening in the central body ("fluid crossover port 60" - ¶ 56) on a second side of the deployable sealing element (lower side of 2f);
a valve disposed to control fluid flow through the fluid passageway ("The valve 50 can be electrically-actuated to a first position to divert fluids F, flowing from the CT 12 through the plurality of fracturing ports 56. When actuated to a second position, the valve 50 permits the flow of fluids F in the throughbore 54 to be delivered through the bore 46 of the BHA 10 therebelow and to the annulus 34, such as through a fluid crossover port 60. Valve 50 could be configured to isolate the throughbore 54 from the annulus" - ¶ 56).

Claim 3. The bottom hole assembly of claim 2, further including a pressure sensor ("pressure sensor 170" - ¶ 146 & fig 7) secured to sense fluid pressure within the borehole on the first side of the deployable sealing element (upper side of 22f, fig 7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4 & 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 10 of U.S. Patent No. 11,156,057 in view of US 2015/0075783 (Angman).
 Present dependent claim 4, by virtue of parent claims 1-3, is the same as issued claim 1, with the exception of the "actuator tool, gripping tool, power tool, and locating tool" recited in present parent claim 1. Present claims 2-4 are found verbatim is issued claim 1.
The features missing between present claim 4 and issued claim are taught by Angman, as described in the 102 rejection of claim 1 above: a resettable plug ("electrically-actuated variable diameter packer 22f" - ¶s 50, 58-60), an actuator tool ("drive sub 70f" and "electric motor 72" "can be used for accurate and fine control of the packer diameter" - ¶ 64), a gripping tool (packer 22s grips the surrounding wellbore when expanded), a power tool ("The electrically-enabled CT can be used to simultaneously conduct fluid as well as electrical service pulses and signals, as well as power" - ¶ 46) and a locating tool ("electronic casing collar locator 82" - ¶ 66).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the actuator tool, gripping tool, power tool, and locating tool taught by Angman with issued claim 1. The power tool is necessary to power the packers (¶ 46), the locating tool ensures accurate positioning of the tool (¶ 66), and the "gripping tool" allows the operator to straddle the fracturing stage for existing perforations (¶ 7).

Present claim 7 is only broader than issued claim 10.

Allowable Subject Matter
Claims 4-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, as well as with an approved Terminal Disclaimer to obviate the double patenting rejection.

The reasons for the indication of allowability of claim 4 are the same as those given in the parent case (US Serial Number 15/869,889, now US 11,156,057) in the Notice of Allowability mailed 6/14/2021.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676